ORDER
PER CURIAM.
This is an appeal by Appellants Jack and Loretta Becker (“Appellants”) from an Order and Judgment of the Circuit Court of St. Charles County following a bench trial. The court found that the evidence was insufficient to prove the creation of a partnership between the parties.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).